Case 7:17-cr-00270-VB Document 36 Filed 07/29/21 Page 1 of 3

UNITED STATES DISTRICT COURT , oe oF 7] \14 | L|
SOUTHERN DISTRICT OF NEW YORK
we eee X
UNITED STATES OF AMERICA ORDER OF JUDICIAL REMOVAL
- against -
DAVID SANTIAGO GRAJALES-YEPES 17 CR 270 (VB)
Defendant.
we eee x

Upon the application of the United States of America, by Kevin Sullivan, Assistant United
States Attorney, Southern District of New York; upon the Factual Allegations in Support of Judicial
Removal; upon the consent of DAVID SANTIAGO GRAJALES-YEPES (“the defendant”) and
upon all prior proceedings and submissions in this matter; and full consideration having been given

to the matter set forth herein, the Court finds:

1. The defendant is not a citizen or national of the United States.
2. The defendant is a native of Colombia and a citizen of Colombia.
3. The defendant was admitted into the United States as a nonimmigrant visitor pursuant

to a B-2 visa at or near Miami, Florida, on or about November 30, 2016, with a period of authorized
admission until May 29, 2017.

4, The defendant remained in the United States beyond May 29, 2017, without
authorization from the Department of Homeland Security.

5, At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, of Count I, which

charges from on or about January 2017 up to and including on or about March 2017, the defendant

 
Case 7:17-cr-00270-VB Document 36 Filed 07/29/21 Page 2 of 3

Participated in a Conspiracy to Manufacture or Distribute Quantities of Cocaine and Cocaine Base,
in violation of Title 21 United States Code, Sections 841(a)(1), 841(b)(1)(C), and 846.

6. The maximum sentence for violation of Title 21, United States Code, Sections
841(a)(1), 841(b)(1)(C), and 846 is 20 years’ imprisonment.

7. The defendant is, and at time of sentencing will be, subject to removal from the
United States pursuant to: (1) Section 237(a)(1)(B) of the Immigration and Nationality Act “INA”
or the “Act’’), as amended, 8 U.S.C. § 1227(a)(1)(B), as a person who after admission as a
nonimmigrant under Section 101(a)(15) of the Act, remained in the United States for a time longer
than permitted, in violation of this Act or any other law of the United States; (2) Section
237(a)(2)(B)(i) of the Act, as amended, 8 U.S.C. § 1227(a)(2)(B)(i), as a person who at any time
after admission has been convicted of a violation of (or a conspiracy or attempt to violate) any law or
regulation of a State, the United States, or a foreign country relating to a controlled substance (as
defined in section 802 of Title 21) other than a single offense involving possession for one’s own use
of 30 grams or less of marijuana; (3) Section 237(a)(2)(A)(iii) of the Act, as amended, 8 U.S.C. §
1227(a)(2)(A)(iii), as a person who is convicted of an aggravated felony at any time after admission
as defined in section 101(a)(43)(B) of the Act, ilicit trafficking in a controlled substance (as defined
in section 802 of Title 21), including a drug trafficking crime (as defined in section 924(c) of Title
18); and (4) Section 237(a)(2)(A)(iti) of the Act, as amended, 8 U.S.C. § 1227(a)(2)(A)(iii), as a
person who is convicted of an aggravated felony at any time after admission as defined in section
101(a)(43)(U) of the Act, a law relating to an attempt or conspiracy to commit an offense described
in section 101(a)(43) of the Act.

8. The defendant has waived his right to notice and a hearing under Section 238(c) of

the INA, 8 U.S.C. § 1228(c).

 

 
Case 7:17-cr-00270-VB Document 36 Filed 07/29/21 Page 3 of 3

9. The defendant has waived the opportunity to pursue any and all forms of relief and
protection from removal.

10. The defendant has designated Colombia as the country for removal pursuant to
Section 240(d) of the Act, 8 U.S.C. § 1229a(d).

WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8
ULS.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his
release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Colombia.

Dated: White Plains, New York
“me Lec /
LV

THE HONORABLE VINCENT L. BRICCETTI
UNITED STATES DISTRICT JUDGE —

 
